Oo OomnNn Dn nA fF WY YN Fe

Nw NNYN YN NWN WN
CIA AKRON SF SF CHKHDTA ARORA S

Case 2:19-cr-01102-JJT Document1 Filed 09/17/19 Page 1 of 4

| _Z FILED ____ LODGED
RECEIVED _ COPY

 

SEP 1 7 2019
CLERK U 8 DISTT COURT

DISTRICT OF ARIZONA
BY M DEPUTY

REDACTED FOR
PUBLIC DISCLOSURE
IN THE UNITED STATES DISTRICT COURT .

FOR THE DISTRICT OF ARIZONA

 

 

 

 

 

 

United States of America, NO. CR-19-01102-PHX-JJT (MHB)
Plaintiff, INDICTMENT
Vv. VIO: 18 U.S.C. § 924(a)(1)(A)

(False Statement During a Purchase of

Michael Salloom, a Firearm)
Counts One - Five

Defendants.

18 U.S.C. § 924(d) and 28 U.S.C.
§ 2461(c)
Forfeiture Allegation

THE GRAND JURY CHARGES:

COUNT ONE

On or about January 9, 2015, in the District of Arizona, MICHAEL SALLOOM,
knowingly made a false statement and representation to Quentin Defense, a licensed dealer
of firearms within the meaning of Chapter 44, Title 18, United States Code, with respect
to information required by the provisions of Chapter 44 of Title 18, United States Code, to
be kept in the records of Quentin Defense, in that SALLOOM indicated on the Firearm
Transaction Form (ATF Form 4473) that his “Current Residence Address” was “4450 E.
Southern Ave #243, Mesa, AZ 85206,” whereas in truth and fact, that was not the current
residential address of SALLOOM.

In violation of Title 18, United States Code, Sections 924(a)(1)(A).
COUNT TWO

On or about March 25, 2015, in the District of Arizona, MICHAEL SALLOOM,

knowingly made a false statement and representation to Quentin Defense, a licensed dealer

of firearms within the meaning of Chapter 44, Title 18, United States Code, with respect

 
0 Oo NY DAD WH BR WH Be

Ww NYY KY NN W
cue HESORXSCRRWABDAEBHAS

 

Case 2:19-cr-01102-JJT Document1 Filed 09/17/19 Page 2 of 4

to information required by the provisions of Chapter 44 of Title 18, United States Code, to

be kept in the records of Quentin Defense, in that SALLOOM indicated on the Firearm

Transaction Form (ATF Form 4473) that his “Current Residence Address” was “4450 E.
Southern Ave #243, Mesa, AZ 85206,” whereas in truth and fact, that was not the current
residential address of SALLOOM.
In violation of Title 18, United States Code, Sections 924(a)(1)(A).
COUNT THREE
On or about July 9, 2016, in the District of Arizona, MICHAEL SALLOOM,
knowingly made a false statement and representation to MF LLC, a licensed dealer of
firearms within the meaning of Chapter 44, Title 18, United States Code, with respect to
information required by the provisions of Chapter 44 of Title 18, United States Code, to be
kept in the records of MF LLC, in that SALLOOM indicated on the Firearm Transaction
Form (ATF Form 4473) that his “Current Residence Address” was “4450 E. Southern Ave.
#243, Mesa, AZ 85206,” whereas in truth and fact, that was not the current residential
address of SALLOOM.
In violation of Title 18, United States Code, Sections 924(a)(1)(A).
COUNT FOUR
On or about February 20, 2018, in the District of Arizona, MICHAEL
SALLOOM, knowingly made a false statement and representation to Pioneer Pawn, a
licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code,
with respect to information required by the provisions of Chapter 44 of Title 18, United
States Code, to be kept in the records of Pioneer Pawn, in that SALLOOM indicated on the
Firearm Transaction Form (ATF Form 4473) that his “Current Residence Address” was
“4450 E. Southern Ave #243, Mesa, AZ 85206,” whereas in truth and fact, that was not the
current residential address of SALLOOM.
In violation of Title 18, United States Code, Sections 924(a)(1)(A).
COUNT FIVE
On or about February 20, 2018, in the District of Arizona, MICHAEL

-2-

 

 
Oo Oo SI DA BP WH NH

Db NR NYY YN NWN WY
ec N AA KO NYH fF SF Ce RD AaAR AH 2S

 

Case 2:19-cr-01102-JJT Document1 Filed 09/17/19 Page 3 of 4

SALLOOM, knowingly made a false statement and representation to MF LLC, a licensed
dealer of firearms within the meaning of Chapter 44, Title 18, United States Code, with
respect to information required by the provisions of Chapter 44 of Title 18, United States
Code, to be kept in the records of MF LLC, in that SALLOOM indicated on the Firearm
Transaction Form (ATF Form 4473) that his “Current Residence Address” was “4450 E.
Southern Ave #243, Mesa, AZ 85206,” whereas in truth and fact, that was not the current
residential address of SALLOOM.

In violation of Title 18, United States Code, Sections 924(a)(1)(A).

FORFEITURE ALLEGATIONS

The Grand Jury re-alleges and incorporates the allegations in Counts One through
Five of this Indictment, which are incorporated by reference as though fully set forth
herein.

Pursuant to Title 18 United States Code, Sections 924(d) and 981, Title 21, United
States Code, Section 853, and Title 28, United States Code, Section 2461(c), and upon
conviction of the offenses alleged in Counts One through Five of this Indictment, the
defendant shall forfeit to the United States of America all right, title, and interest in (a) any
property constituting, or derived from, any proceeds the persons obtained, directly or
indirectly, as the result of the offense, and (b) any of the defendants’ property used, or
intended to be used, in any manner or part, to commit, or to facilitate the commission of
such offense as to which property the defendants are jointly and severally liable, including,
but not limited to the following involved and used in the offense:

1) Silencerco suppressor, Saker762 Model, Serial Number SKR7620590;

2) Silencerco Supressor, 9Osprey Model, Serial Number OSP9M1685;

3) Bravo Company receiver, BCM4 Model, Serial Number W12937;

4) Quentin Defense receiver, M16-Spec Model, Serial Number ARROO197;

5) Glock pistol, 43 Model, Serial Number BBY V679;

6) Ceska Zbrojovka short-barrel rifle, CZ Scorpion Evo 3 §1 Model, Serial Number

C010945;

 

 
Oo SH SIT HD nT BR W NO

NNN NN NNN WN
SIA AAR ONS F&F SF Caeri_iaakr ans 26s

Case 2:19-cr-01102-JJT Document1 Filed 09/17/19 Page 4 of 4

7) Smith & Wesson pistol, M&P40L Model, Serial Number HDS4680;
8) Smith & Wesson pistol, M&P40 Model, Serial Number NBF3671;

9) Glock pistol, 17 Model, Serial Number BGAE825;

10) Smith & Wesson pistol, M&P 22C Model, Serial Number HHW4934;
and.

11) Beretta pistol, M9A3 Model, Serial Number B000827Z.

If any of the above-described forfeitable property, as a result of any act or

omission of the defendant:

1) cannot be located upon the exercise of due diligence,

2) has been transferred or sold to, or deposited with, a third party,
3) has been placed beyond the jurisdiction of the court,

4) has been substantially diminished in value, or

5) has been commingled with other property which cannot be divided without

difficulty, it is the intent of the United States to seek forfeiture of any other property of
said defendant up to the value of the above-described forfeitable property, pursuant to 21

U.S.C. Section 853(p).

All in accordance with Title 18, United States Code, Sections 924(d) and 981,

Title 21 United States Code, Section 853, Title 28, United States Code, Section 2461(c)

and Rule 32.2, Federal Rules of Criminal Procedure.

A TRUE BILL

A
FOREPERSON OF THE GRAND JURY
Date: September 17, 2019

MICHAEL BAILEY
United States Attorney
District of Arizona

 

 

CARMELO C. TRINGALI
Assistant U.S. Attorney

 

 
